DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 03 August 2022.
Claims 1-20 are pending in this Office Action.


Response to Amendment
The rejection is respectfully maintained as set forth in the last Office Action mailed on 03 August 2022. Applicants’ arguments with respect to claims 1-20 have been fully considered but they are not persuasive and the old rejection maintained.


Response to Arguments
Applicants’ arguments filed 03 August 2022 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: Independent claim 1 requires, “forwarding the request to a cluster server of the infrastructure service with an intent indicated for the cluster server to reply directly to the client; and in response to the cluster server accepting the intent, conveying instructions to the cluster server for sending at least a portion of the object directly to the client.” Mangipudi fails to teach these elements.
Mangipudi teaches a method of forwarding content requests to a variety of servers, which can respond directly to the content requests. Unlike the present application, Mangipudi does not teach or suggest a router forwarding a content request, but continuing to “anchor the session.” (Present application at paragraph 0046 “In other words, server 111 continues to anchor the session with client 103 even though server 121 and/or more other servers are sending the object(s).”) Admittedly, claim 1 does not include the language “anchor the session,” nor does Applicant suggest that this language should be read into the claim. Rather, Applicant provides this as background for the discussion of the claim language. Claim 1 does require “with an intent indicated.” Mangipudi does not teach nor suggest that the forwarded request indicates an intent for the cluster server to reply directly to the client. Regardless of the fact that Mangipudi expects the back-end server to respond to the content request directly, there is no indication of this intent. More importantly, however, claim 1 further requires that this indication of intent produces actions. Claim 1 requires, 1) “the cluster server accepting the intent,” and 2) “conveying instructions to the cluster server,” “in response to the cluster server accepting the intent.” Mangipudi does not teach or suggest these elements. In the present application, an implementation of these elements is presented by teaching that:
[0045] in the affirmative case when server 121 determines to accept the DSR intent, it replies to server 111 with a message to upgrade the connection between them. For example, server 121 replies to server 111 with a message to change the connection to a stream. Alternatively, server 121 opens a detached connection with server 111 instead of changing the connection to a stream. As used herein, changing the connection to a stream and creating a detached connection are both examples of upgrading the connection.
[0046] Server 111 receives the response from server 121 and proceeds to send DSR instructions over the upgraded connection, whether it be a stream or a detached connection. The instructions include details such as: a destination of a packet to be sent to the client (e.g. an address and port for the client); a packet image for building the packet, up to a stream frame header; a specified byte-range of the object to be appended to the packet image; and cypher context for encrypting the packet.” (Application paragraphs 0044-45; emphasis added)

Only after receiving the instructions does the server send the content directly to the client. Again, this language is presented merely as background, not as a request to read elements into the claim. The claim requires “forwarding the request to a cluster server of the infrastructure service with an intent indicated for the cluster server to reply directly to the client; and in response to the cluster server accepting the intent, conveying instructions to the cluster server for sending at least a portion of the object directly to the client.” Mangipudi does not present any teaching or suggestion of these elements.

In Response: The examiner respectfully submits that Mangipudi describes a single process of receiving a request and replying to the request directly to the client that made that request. There is no other pathway under which the request and response can occur within the metes and bounds of Mangipudi’s invention, and thus an “intent” to have the response go directly back to the client is inherent in every request that is sent. Applicant’s arguments on page 7 even admit as much: “Regardless of the fact that Mangipudi expects the back-end server to respond to the content request directly…” Hence, it is clear that any request sent within Mangipudi is sent with an “intent indicated for the cluster server to reply directly to the client,” because there is literally no other option. Similarly, since there is no other option, the very act of accepting the request and responding to the client directly demonstrates an acceptance of that intent. This renders the rejection proper, and thus the rejection stands.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10-12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangipudi et al. (U.S. 6,728,748).

With respect to claim 1, Mangipudi teaches a method of operating an infrastructure service (Mangipudi, Fig. 2; col. 7, lines 1-55) comprising: in an edge server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5) of the infrastructure service (Mangipudi, Fig. 2; col. 7, lines 1-55): establishing a transport connection (Mangipudi, Fig. 2, elements 200 and 202; col. 7, line 64 – col. 8, line 5) in user space with a client (Mangipudi, Fig. 2, element 202; col. 7, lines 64-65) and in accordance with a transport layer network protocol (Mangipudi, col. 7, lines 56-59); receiving a packet over the transport connection with the client (Mangipudi, Fig. 2, elements 200 and 202; col. 7, line 64 – col. 8, line 5 and col. 9, lines 27-32), wherein the packet comprises a request for an object (Mangipudi, Fig. 4, element 400; col. 9, lines 27-32 and 56-57); forwarding the request to a cluster server (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 9, lines 47-55) of the infrastructure service (Mangipudi, Fig. 2; col. 7, lines 1-55) with an intent indicated for the cluster server to reply directly to the client; and in response to the cluster server accepting the intent, conveying instructions to the cluster server for sending at least a portion of the object directly to the client (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32).
	
With respect to claim 2, Mangipudi teaches the invention described in claim 1, including the method wherein forwarding the request to the cluster server (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 9, lines 47-55) comprises the edge server sending the request server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5) over a communication connection (Mangipudi, col. 1, lines 32-37) between the edge server and the cluster server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5), along with an address for the client (Mangipudi, col. 7, line 56 – col. 8, line 12) and an upgrade request regarding (Mangipudi, col. 13, lines 16-32) the communication connection (Mangipudi, col. 1, lines 32-37).

With respect to claim 9, Mangipudi teaches the invention described in claim 1, including the method further comprising, in the cluster server: determining to accept the intent indicated by (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32) the edge server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5) and sending at least the portion of the object to (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32) the client (Mangipudi, Fig. 2, element 202; col. 7, lines 64-65) based on the instructions (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32).

With respect to claim 10, Mangipudi teaches the invention described in claim 1, including the method further comprising, in the cluster server (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 9, lines 47-55): determining to decline the intent indicated (Mangipudi, col. 11, lines 42-47) by the edge server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5) and sending at least the portion of the object to (Mangipudi, col. 11, lines 42-47) the edge server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5).

With respect to claim 11, Mangipudi teaches a system for providing an infrastructure service, the system comprising: an edge server configured to (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5): establish a transport connection (Mangipudi, Fig. 2, elements 200 and 202; col. 7, line 64 – col. 8, line 5) in user space with a client (Mangipudi, Fig. 2, element 202; col. 7, lines 64-65) and in accordance with a transport layer network protocol (Mangipudi, col. 7, lines 56-59); receive a packet over the transport connection with the client (Mangipudi, Fig. 2, elements 200 and 202; col. 7, line 64 – col. 8, line 5 and col. 9, lines 27-32), wherein the packet comprises a request for an object (Mangipudi, Fig. 4, element 400; col. 9, lines 27-32 and 56-57); forward the request to a cluster server (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 9, lines 47-55) of the infrastructure service (Mangipudi, Fig. 2; col. 7, lines 1-55) with an intent indicated for the cluster server to reply directly to the client; and in response to the cluster server accepting the intent, convey instructions to the cluster server for sending at least a portion of the object directly to the client (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32); and the cluster server configured to receive the request forwarded by the edge server (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 9, lines 47-55) and determine whether to accept the intent indicated by (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32) the edge server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5).

Claims 12, 19, and 20 do not teach or define any new limitations above claims 2, 9, and 10 and therefore are rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mangipudi and further in view of Shelar et al. (U.S. 10,951,515).

With respect to claim 3, Mangipudi teaches the invention described in claim 2, including a method of operating an infrastructure service (Mangipudi, Fig. 2; col. 7, lines 1-55) comprising: in an edge server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5) of the infrastructure service (Mangipudi, Fig. 2; col. 7, lines 1-55): establishing a transport connection (Mangipudi, Fig. 2, elements 200 and 202; col. 7, line 64 – col. 8, line 5) in user space with a client (Mangipudi, Fig. 2, element 202; col. 7, lines 64-65) and in accordance with a transport layer network protocol (Mangipudi, col. 7, lines 56-59); receiving a packet over the transport connection with the client (Mangipudi, Fig. 2, elements 200 and 202; col. 7, line 64 – col. 8, line 5 and col. 9, lines 27-32), wherein the packet comprises a request for an object (Mangipudi, Fig. 4, element 400; col. 9, lines 27-32 and 56-57); forwarding the request to a cluster server (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 9, lines 47-55) of the infrastructure service (Mangipudi, Fig. 2; col. 7, lines 1-55) with an intent indicated for the cluster server to reply directly to the client; and in response to the cluster server accepting the intent, conveying instructions to the cluster server for sending at least a portion of the object directly to the client (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32); and the communication connection comprises a Hypertext Transfer Protocol (HTTP) connection or an extension thereof (Mangipudi, col. 1, lines 32-37).
Mangipudi does not explicitly teach the method wherein: the transport layer network protocol comprises QUIC (Quick UDP [User Datagram Protocol] Internet Connections) and wherein the transport connection comprises a QUIC connection or an extension thereof.
However, Shelar teaches the method wherein: the transport layer network protocol comprises QUIC (Quick UDP [User Datagram Protocol] Internet Connections) and wherein the transport connection comprises a QUIC connection or an extension thereof (Shelar, col. 17, lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mangipudi in view of Shelar in order to leverage multipath communications protocols, where the packets of the original connection may be seamlessly switched over to a different exit point while the identified policies are applied to the packets (Shelar, col. 17, lines 7-11).	
	
With respect to claim 4, the combination of Mangipudi and Shelar teaches the invention described in claim 3, including the method further comprising, in response to the cluster server accepting the intent (Mangipudi, Fig. 4, elements 412 and 414; col. 10, lines 27-32), the edge server (Mangipudi, Fig. 2, element 200; col. 7, line 56 – col. 8, line 5) upgrading (Mangipudi, col. 13, lines 16-32) the communication connection (Mangipudi, col. 1, lines 32-37) to a stream through which to convey the instructions to the cluster server (Mangipudi, col. 13, lines 16-32).
The combination of references is made under the same rationale as claim 3 above.

Claims 13-14 do not teach or define any new limitations above claims 3-4 and therefore are rejected for similar reasons.
Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

September 30, 2022